Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  U.S. 2014/0169952 in view of Van Gaasbeek U.S. 3,799,628.
Re clm 16¸ Pedersen discloses a wind turbine (Fig. 2), comprising: a rotor shaft (shaft radially inside 1 and 11, Fig. 2); a bearing assembly (1 and/or 11) configured to rotatably receive the rotor shaft, the bearing assembly comprising: a first bearing ring (one of ring element radially outside or radially inside 1 and/or 11); a second bearing ring (other of ring element radially outside or radially inside 1 and/or 11) that is mounted to rotate relative to the first bearing ring; a hydrostatically supported first friction bearing segment (6 on either side of V-shaped ring, Fig. 1 and 3; [0020]) disposed on the first bearing ring.
Pedersen does not disclose the specifics of the hydrostatic bearing and does not disclose the first friction bearing segment interacting with a first friction face that is disposed on the second bearing ring; wherein the first friction bearing segment is received in a receptacle pocket of the first bearing ring such that a first compression chamber is formed between the first bearing ring and the first friction bearing segment, and the first friction bearing segment is configured such that a second compression chamber is formed between the first friction bearing segment and the second bearing ring, wherein the first compression chamber and the second compression chamber are connected by way of a duct that runs through the first friction bearing segment.
Van Gaasbeek teaches a hydrostatic bearing arrangement comprising the first friction bearing segment (10, Fig. 2) interacting with a first friction face (D) that is disposed on the second bearing ring (B); wherein the first friction bearing segment is received in a receptacle pocket (12) of the first bearing ring (11) such that a first compression chamber (between 12 and 14) is formed between the first bearing ring and the first friction bearing segment, and the first friction bearing segment is configured such that a second compression chamber (at 16) is formed between the first friction bearing segment and the second bearing ring, wherein the first compression chamber and the second compression chamber are connected by way of a duct (19 and 20) that runs through the first friction bearing segment for the purpose of providing the necessary resistance to the thrust loading as well as to compensate for distortion between the bearing elements (col. 1: lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify Pedersen and provide the first friction bearing segment interacting with a first friction face that is disposed on the second bearing ring; wherein the first friction bearing segment is received in a receptacle pocket of the first bearing ring such that a first compression chamber is formed between the first bearing ring and the first friction bearing segment, and the first friction bearing segment is configured such that a second compression chamber is formed between the first friction bearing segment and the second bearing ring, wherein the first compression chamber and the second compression chamber are connected by way of a duct that runs through the first friction bearing segment for the purpose of providing the necessary resistance to the thrust loading as well as to compensate for distortion between the bearing elements.
Re clm 17, Pedersen further discloses a plurality of hydrostatically supported first friction bearing segments (6s, Fig. 1 and 3) which are mutually spaced apart in a circumferential direction of the first bearing ring and interact with the first friction face that is disposed on the second bearing ring.
Re clm 18¸ the improvement of Van Gaasbeek further discloses the first friction bearing segment comprises a first pressure surface (14) which faces the first compression chamber and a second pressure surface (bottom of 30) which faces the second compression chamber, wherein the first pressure surface is smaller than the second pressure surface (area of bottom of 14 is smaller than area of bottom of 30).
Re clm 19, the improvement of Van Gaasbeek further discloses the second pressure surface (bottom of 30) of the first friction bearing segment is delimited by a peripheral protrusion (32).
Re clm 20, the improvement of Van Gaasbeek further discloses a cross-sectional constriction is formed in the duct (at 20).
Re clm 21, the improvement of Van Gaasbeek further discloses wherein the cross-sectional constriction functions as a flow throttle (via reduced diameter of 20).
Re clm 22, the improvement of Van Gaasbeek further discloses a sealing element (18) disposed between the friction bearing segment and the first bearing ring.
Re clm 23, the improvement of Van Gaasbeek further discloses the sealing element is disposed in the receptacle pocket (18 is disposed in pocket 12).
Re clm 27, Pedersen further discloses at least one hydrostatically supported second friction bearing segment (Fig. 1 shows two different segments, one on either axial side of “v” shaped ring) which interacts with a second friction face that is disposed on the second bearing ring is disposed on the first bearing ring ([0035]).
Re clm 28¸Pedersen further discloses a plurality of hydrostatically supported second friction bearing segments (6s on ) which are mutually spaced apart in a circumferential direction of the first bearing ring and interact with a second friction face that is disposed on the second bearing ring are disposed on the first bearing ring.
Re clm 31, the improvement of Van Gaasbeek further discloses a width of the first bearing segment is least at a first pressure surface that faces the first compression chamber. (10 is smallest at 14).
Re clm 32, Pedersen further discloses the plurality of hydrostatically supported first friction bearing segments are disposed in a first circumferential region of the first bearing ring, wherein a second circumferential region of the first bearing ring is free of the hydrostatically supported first friction bearing segments, with the first and second circumferential regions being disposed in a same radial plane that is perpendicular to a rotation axis of the bearing assembly (since the segments are discrete and must cannot contact each other, there is some space between adjacent segments which can be considered the region free of segments).
Re clm 33, Pedersen further discloses the first circumferential region is disposed at a top of the first bearing ring (since they are located throughout the bearing).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  U.S. 2014/0169952 in view of Van Gaasbeek U.S. 3,799,628 as applied to claim 16 above, and further in view of Lehmann U.S. 4,214,354.
Pedersen in view of Van Gaasbeek discloses all the claimed subject matter as described above.
Assuming Van Gaasbeek does not disclose the relative sizes of the first and second pressure surfaces:
Re clm 18¸ the improvement of Van Gaasbeek further discloses the first friction bearing segment comprises a first pressure surface (14) which faces the first compression chamber and a second pressure surface (bottom of 30) which faces the second compression chamber.
Although the examiner believes the relative sizes of the surfaces to be shown in the Figures, Van Gaasbeek does not explicitly state that the first pressure surface is smaller than the second pressure surface.
Lehmann teaches a bearing in which the first pressure surface is smaller than the second pressure surface (col. 4: lines 47-53) for the purpose of affording hydrostatic lubrication with an accurately determinable gap thickness.
It would have been obvious to one of ordinary skill in the art to modify the dimensions of the bearing of Van Gaasbeek and provide the first pressure surface is smaller than the second pressure surface for the purpose of affording hydrostatic lubrication with an accurately determinable gap thickness.
Re clm 19, the improvement of Van Gaasbeek further discloses the second pressure surface (bottom of 30) of the first friction bearing segment is delimited by a peripheral protrusion (32).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  U.S. 2014/0169952 in view of Van Gaasbeek U.S. 3,799,628 as applied to claim 16 above, and further in view of Lehmann U.S. 4,214,354.
Pedersen in view of Van Gaasbeek discloses all the claimed subject matter as described above.
Re clm 24, Van Gaasbeek does not disclose the first friction bearing segment is configured such that a plurality of second compression chambers are formed between the first friction bearing segment and the second bearing ring wherein the first compression chamber and the plurality of second compression chambers are connected by a plurality of ducts that run through the first friction bearing segment, wherein the first friction bearing segment comprises a first pressure surface that faces the first compression chamber and second pressure surfaces that face the plurality of second compression chambers, wherein the first pressure surface is smaller than a sum of the second pressure surfaces.
Lehmann teaches a hydrostatic bearing comprising a bearing segment (Fig. 4 and 6) such that a plurality of compression chambers (17s) are formed between the segment (8) and a bearing surface (5) wherein the first compression chamber (at 18) is connected by a plurality of ducts (21s) that run through the first friction bearing segment (8), wherein the first friction bearing segment comprises a first pressure surface that faces the first compression chamber and second pressure surfaces that face the plurality of second compression chambers, wherein the first pressure surface is smaller than a sum of the second pressure surfaces (col. 4: lines 47-53) for the purpose of improving the reliability of the bearing arrangement.
It would have been obvious to one of ordinary skill in the art to modify the single chamber design of Sinner with a multi-pocket design as shown by Lehmann and provide the first friction bearing segment is configured such that a plurality of second compression chambers are formed between the first friction bearing segment and the second bearing ring wherein the first compression chamber and the plurality of second compression chambers are connected by a plurality of ducts that run through the first friction bearing segment for the purpose of improving the reliability of the bearing arrangement. Reliability is improved due to the multi-pocket design.  For example, loss of bearing pressure due to an uneven bearing surface or a clogged duct in the single pocket design of Sinner would lose all bearing capacity while the same issue in the multi-pocket design of Lehmann would merely reduce the capacity while retaining at least some bearing capacity.
Re clm 25¸ the improvement of Lehmann further discloses only three or four second compression chambers (Lehmann specifically discloses four in Figs. 4 and 6).
Re clm 26, Van Gaasbeek in view of Lehmann would further provide a cross-sectional constriction (20, of Van Gaasbeek) is formed in each respective on of the plurality of ducts (21 of Lehmann).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  U.S. 2014/0169952 in view of Van Gaasbeek U.S. 3,799,628 as applied to claim 16 above, and further in view of  Mtauweg U.S. 2017/0082141.
Pedersen in view of Van Gaasbeek discloses all the claimed subject matter as described above.
Re clm 35, Pedersen does not disclose the bearing assembly comprise a roller bearing.
Mtauweg teaches a hybrid bearing comprising a hydrostatic bearing and a roller bearing (Fig. 8) for the purpose of reducing the lowering the requirements for maintenance which lower the service expenses significantly ([0009]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Pedersen and provide the bearing assembly comprise a roller bearing for the purpose of reducing the lowering the requirements for maintenance which lower the service expenses significantly.

Claim Suggestions
Re clm 32, claiming the second circumferential region is at least the same circumferential width as one of the first bearing segments would overcome the rejection above.

Allowable Subject Matter
Claims 29 and 30 are allowed.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to  the claims have been considered but are moot in view of the new grounds of rejection. 
Specifically, Applicant states that Pedersen in view of Sinner does not disclose the added limitations of claim 16. Van Gaasbeek has replaced Sinner and discloses the appropriate claim limitations. 
Applicant argues that Lehmann does not concern wind turbines. While this is accurate, the invention specifically relates to the bearing in a wind turbine.  Lehmann also discloses a bearing.  Each of Pedersen, Van Gaasbeek and Lehmann each discloses a bearing, which is the more appropriate “field of endeavor”.  Furthermore, the references also are reasonably pertinent to the problem faced by the inventor, which is, improvements to hybrid and/or hydrostatic bearings. Applicant’s argument is not found to be consistent with the facts of the case and thus is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656